DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 06/07/2022 has been entered.  Applicant has amended claims 1, 4, 7, 17, 19 and 20. No claims have been cancelled or added. Claims 1-20 are currently pending in the instant application. 
Response to Arguments
Applicant’s arguments, see page 8, filed 06/07/2022, with respect to claim 20 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claim 20 has been withdrawn. 
Applicant’s arguments, see pages 8-10, filed 06/07/2022, with respect to the rejection(s) of claim(s) 1, 17, 19 and 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Gong et al (Web Scale Photo Hash Clustering on A Single Machine). Gong teaches the amended limitations seen in the current rejection below.
Claim Rejections - 35 USC § 103




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lan et al (Center-Adaptive Weighted Binary K-means for Image Clustering – NPL Document U) and Khan et al (US 2019/0220230) and Gong et al (Web Scale Photo Hash Clustering on A Single Machine).
Regarding claim 1, Lan teaches determine a Hamming distance from a binary dimensionally expanded vector to each cluster of a set of clusters of binary dimensionally expanded vectors in the memory(page 408); identify the cluster having the smallest Hamming distance from the binary dimensionally expanded vector (page 410-411 3.1 The Objective function); determine whether the identified cluster satisfies a target size(page 413 – algorithm 1); and add, in response to a determination that the identified cluster does not satisfy the target size, the binary dimensionally expanded vector to the identified cluster (page 412 - Overall, our method alternates between the assignment step and the update step. In the assignment step, binary data are assigned to their nearest center according to the weighted Hamming distance. And in the update step, the binary centers are updated according to the grouped binary data, and the weights for the binary centers are adapted to them).
Lan does not explicitly teach a device comprising: a memory that is column addressable; circuitry connected to the memory, wherein the circuitry is to.
Khan teaches a device comprising: a memory that is column addressable ([0012] - More particularly, the memory may be implemented as a three-dimensional cross-point architecture embodied as a set of tiles that are each addressable by an x parameter and a y parameter (e.g., a column and a row)); circuitry connected to the memory, wherein the circuitry is to (Figure 1).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings of Lan to include a device comprising: a memory that is column addressable; circuitry connected to the memory, wherein the circuitry is to as taught by Khan. It would be advantageous to implement a column addressable memory in order to find specific portions of data quickly as taught by the cited sections of Khan.  
	Lan in view of Khan does not explicitly teach create, in response to a determination that the identified cluster satisfies the target size, a new cluster; and add, in response to the determination that the identified cluster satisfies the target size, the binary dimensionally expanded vector to the new cluster.
	Gong teaches create, in response to a determination that the identified cluster satisfies the target size, a new cluster (pg 25 Algorithms 2: Online Binary k-means); and add, in response to the determination that the identified cluster satisfies the target size, the binary dimensionally expanded vector to the new cluster(pg 25 Algorithms 2: Online Binary k-means).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings of Lan in view of Khan to include a create, in response to a determination that the identified cluster satisfies the target size, a new cluster; and add, in response to the determination that the identified cluster satisfies the target size, the binary dimensionally expanded vector to the new cluster as taught by Gong. It would be advantageous to handle hundreds of millions of online photo uploads every day, the method can handle more than 300 million photos in a day, on a single machine, and furthermore to find near duplicate photos for spam detection, and finding trending photo clusters from photo streams. as taught by the cited sections of Gong (pg 26).  

Regarding claim 2, Lan in view of Khan and Gong teaches the method of claim 1, Lan further teaches wherein to determine a Hamming distance comprises to determine a Hamming distance from the binary dimensionally expanded vector to a representative binary dimensionally expanded vector of each cluster (pg 412 – modified multi-index hashing).
Regarding claim 3, Lan in view of Khan and Gong teaches the method of claim 1, Lan further teaches wherein to determine a Hamming distance comprises to determine a Hamming distance from the binary dimensionally expanded vector to a centroid of each cluster (page 412 - And then the nearest center is found by computing the weighted Hamming distance between the binary data vector and the binary center candidates according to the weights on the data vector and the center).
Regarding claim 4, Lan in view of Khan and Gong teaches the method of claim 1, Lan further teaches wherein the circuity is further to add, in response to a determination that the identified cluster satisfies the target size, the binary dimensionally expanded vector to a new cluster (page 412 - For each binary data vector, to find its nearest neighbor, one can progressively increase the Hamming search radius per substring, until the nearest neighbor candidates are found).
Regarding claim 5, Lan in view of Khan and Gong teaches the method of claim 4, Lan further teaches wherein the circuitry is further to designate the binary dimensionally expanded vector as a representative binary dimensionally expanded vector of the new cluster (pg 408 - assigning the weights to the binary data and the binary centers, respectively, the binary data points are assigned to their nearest center according to the center-adaptive weighted Hamming distance instead of the Hamming distance).

Regarding claim 6, Lan in view of Khan and Gong teaches the method of claim 5, Lan further teaches wherein the circuitry is further to write the binary dimensionally expanded vector to a data set of cluster representatives (pg 408- In our method, the weights for each bit of the binary data are based on the statistics on the global information. And in each iteration for the clustering process, the weights for each bit of the binary centers are constantly adapted to the centers).
Regarding claim 7, Lan in view of Khan and Gong teaches the method of claim 1, Lan further teaches wherein the circuitry is further to: produce hash code from a search data vector (pg 409 – Hashing methods) ; determine a Hamming distance between the hash code and each cluster in the memory (pg 409 - To make the computation efficient, in the hashing methods, the image signatures are transformed into compact binary codes, and the Hamming distance between any two codes is used to replace the Euclidean distance to measure the similarity of images); identify a cluster having the smallest Hamming distance from the hash code as the closest cluster (pg 412 - Then, the binary centers are also divided into L disjoint binary sub-strings, each sub-string used as the hash keys for the hash table. For each binary data vector, to find its nearest neighbor, one can progressively increase the Hamming search radius per substring, until the nearest neighbor candidates are found); determine a Hamming distance between the search hash code and each binary dimensionally expanded vector within the closest cluster (pg 412 Then, the binary centers are also divided into L disjoint binary sub-strings, each sub-string used as the hash keys for the hash table. For each binary data vector, to find its nearest neighbor, one can progressively increase the Hamming search radius per substring, until the nearest neighbor candidates are found).
Regarding claim 8, Lan in view of Khan and Gong teaches the method of claim 7, Lan further teaches wherein the circuitry is further to remove, from the closest cluster, the binary dimensionally expanded vector having the smallest Hamming distance from the hash code (pg 412 - Then, the binary centers are also divided into L disjoint binary sub-strings, each sub-string used as the hash keys for the hash table. For each binary data vector, to find its nearest neighbor, one can progressively increase the Hamming search radius per substring, until the nearest neighbor candidates are found. And then the nearest center is found by computing the weighted Hamming distance between the binary data vector and the binary center candidates according to the weights on the data vector and the center).
Regarding claim 9, Lan in view of Khan and Gong teaches the method of claim 8, Lan further teaches wherein the circuitry is further to eliminate, in response to a determination that the closest cluster is a singleton, the closest cluster (pg 412 - Then, the binary centers are also divided into L disjoint binary sub-strings, each sub-string used as the hash keys for the hash table. For each binary data vector, to find its nearest neighbor, one can progressively increase the Hamming search radius per substring, until the nearest neighbor candidates are found. And then the nearest center is found by computing the weighted Hamming distance between the binary data vector and the binary center candidates according to the weights on the data vector and the center).
Regarding claim 10, Lan in view of Khan and Gong teaches the method of claim 1, Lan does not teach wherein the circuitry is further to write a column of data to the memory.
Khan teaches wherein the circuitry is further to write a column of data to the memory ([0013] - The processor 102 may be embodied as any device or circuitry (e.g., a multi-core processor(s), a microcontroller, or other processor or processing/controlling circuit) capable of executing a workload (e.g., a set of operations, such as an application that may produce requests to read from and/or write to sections of memory, such as selected columns and/or rows of data in a matrix) and/or performing other operations described herein).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings of Lan to include wherein the circuitry is further to write a column of data to the memory as taught by Khan. It would be advantageous to implement a column addressable memory in order to find specific portions of data quickly as taught by the cited sections of Khan.  
Regarding claim 11, Lan in view of Khan and Gong teaches the method of claim 10, Lan does not teach wherein to write a column of data to the memory comprises to write a column of error correction code bits to the memory.
Khan teaches wherein to write a column of data to the memory comprises to write a column of error correction code bits to the memory ([0024] - Illustratively, in some embodiments, each row written to the memory matrix may be associated with an error correction code (ECC) tag 206. More particularly, when data is written to a row, the compute device 100 may append ECC tag 206 at the end of the row or otherwise associate the ECC tag 206 with the row (e.g., storing the ECC tag 206 in a given location in memory).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings of Lan to include wherein to write a column of data to the memory comprises to write a column of error correction code bits to the memory as taught by Khan. It would be advantageous to implement a column addressable memory in order to find specific portions of data quickly as taught by the cited sections of Khan.  
Regarding claim 12, Lan in view of Khan and Gong teaches the method of claim 10, Lan does not teach wherein to write a column of data to the memory comprises to modify an existing column of data in the memory, wherein the column of data is indicative of search results.
Khan teaches write a column of data to the memory comprises to modify an existing column of data in the memory, wherein the column of data is indicative of search results ([0024] - n an embodiment, the compute device 100 may perform, using the ECC tag 206, an error correction technique on the bits in the row having the identified candidate data set to determine whether the identified candidate data set provides an exact match with the reference data set provided in the search key).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings of Lan to include write a column of data to the memory comprises to modify an existing column of data in the memory, wherein the column of data is indicative of search results as taught by Khan. It would be advantageous to implement a column addressable memory in order to find specific portions of data quickly as taught by the cited sections of Khan.  
Regarding claim 13, Lan in view of Khan and Gong teaches the method of claim 10, Lan does not teach wherein to write the column of data comprises to write a copy of search results as a column in the memory.
Khan teaches wherein to write the column of data comprises to write a copy of search results as a column in the memory ([0034] Otherwise, if the identified data set is not an exact match with the reference data set based on an evaluation of the ECC tag, then in block 512, the compute device 100 determines, based on an error correction operation, a distance indicative of an amount of different bits from the search key. For instance, the distance may be computed using a variety of techniques, such as by a nearest neighbor algorithm, Hamming distance algorithm, and the like. In block 514, the compute device 100 reconstructs, based on the determined distance and the error correction code, the subset of data from the identified data set. In block 516, the compute device 100 outputs the reconstructed data set (e.g., to a requesting application)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings of Lan to include wherein to write the column of data comprises to write a copy of search results as a column in the memory as taught by Khan. It would be advantageous to implement a column addressable memory in order to find specific portions of data quickly as taught by the cited sections of Khan.  
Regarding claim 14, Lan in view of Khan and Gong teaches the method of claim 10, Lan does not teach wherein to write the column of data comprises to write data indicative of a status of each of multiple corresponding rows of data in the memory.
Khan teaches wherein to write the column of data comprises to write data indicative of a status of each of multiple corresponding rows of data in the memory([0034] Otherwise, if the identified data set is not an exact match with the reference data set based on an evaluation of the ECC tag, then in block 512, the compute device 100 determines, based on an error correction operation, a distance indicative of an amount of different bits from the search key. For instance, the distance may be computed using a variety of techniques, such as by a nearest neighbor algorithm, Hamming distance algorithm, and the like. In block 514, the compute device 100 reconstructs, based on the determined distance and the error correction code, the subset of data from the identified data set. In block 516, the compute device 100 outputs the reconstructed data set (e.g., to a requesting application)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings of Lan to include wherein to write the column of data comprises to write data indicative of a status of each of multiple corresponding rows of data in the memory as taught by Khan. It would be advantageous to implement a column addressable memory in order to find specific portions of data quickly as taught by the cited sections of Khan.  
Regarding claim 15, Lan in view of Khan and Gong teaches the method of claim 10, Lan does not teach wherein to write the column of data comprises to write the column of data in response to determining that a flag bit in the memory satisfies a target value.
Khan teaches wherein to write the column of data comprises to write the column of data in response to determining that a flag bit in the memory satisfies a target value ([0034] Otherwise, if the identified data set is not an exact match with the reference data set based on an evaluation of the ECC tag, then in block 512, the compute device 100 determines, based on an error correction operation, a distance indicative of an amount of different bits from the search key. For instance, the distance may be computed using a variety of techniques, such as by a nearest neighbor algorithm, Hamming distance algorithm, and the like. In block 514, the compute device 100 reconstructs, based on the determined distance and the error correction code, the subset of data from the identified data set. In block 516, the compute device 100 outputs the reconstructed data set (e.g., to a requesting application)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings of Lan to include wherein to write the column of data comprises to write the column of data in response to determining that a flag bit in the memory satisfies a target value as taught by Khan. It would be advantageous to implement a column addressable memory in order to find specific portions of data quickly as taught by the cited sections of Khan.  
Regarding claim 16, Lan in view of Khan and Gong teaches the method of claim 10, Lan further teaches wherein the memory has a three dimensional cross point architecture and the circuity is further to convert an input data vector to the binary dimensionally expanded vector (pg 409, 2.1 Hashing Methods, let D = 3).
Claims 17-20 are rejected using similar reasoning seen in the rejection of claims 1 and 2 due to reciting similar limitations but directed towards a system, method, and a non-transitory machine-readable storage media.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166